Title: To Thomas Jefferson from Cambray, 10 January 1786
From: Cambray (Cambrai), Comte de
To: Jefferson, Thomas



Au Chateau de Villers aux Erables par Mondidier ce 10 Janvr. 1786

Permettés moi, Monsieur, de Vous troubler un instant pour Vous prier de me faire l’honneur de m’informer du Succès d’un objet auquel je prends quelque intérêt.
Il y a environ dix huit mois que Suivant les desirs de Mr. Morris j’eus l’honneur de remettre à Mr. Franklin deux Certificats de l’Ancien Treasury office, et du Board of War pour être échangés contre un Certificat de Nouvelle forme; Comme je Suppose que Vous auriés pu le recevoir Je me flatte que Vous aures la bonté de m’eclaircir la dessus.
Je me trouve aussi trop heureux de me Servir de ce pretexte pour me rappeller à l’honneur de Votre souvenir. Je n’ay point oublié toutes les marques d’amitié que j’ay reçu de Vous à Baltimore lorsque nous devions nous embarquer sur le Romulus; à mon premier Voyage à Paris je me ferai un devoir d’aller Vous en marquer ma reconnoissance; je me Suis marié à mon retour d’Amerique, et je vis dans mes terres ou je goûte le repos et les douceurs d’une vie tranquille.
J’ay l’honneur d’être Monsieur Votre très humble et très obéissant serviteur,

Le Cte. de Cambray

